Citation Nr: 0208420	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to aviation fuel 
fumes and/or mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

This appeal arises from an April 1997 decision by the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, that determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) (previously claimed due 
to inhaling aviation fuel fumes).  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  

In March 2000, the Board determined that the veteran's more 
recent claim was a new and separate claim for service 
connection for COPD due to claimed exposure to vesicant 
agents (mustard gas).  The Board also determined that the new 
claim was inextricably intertwined with an earlier claim for 
service connection for COPD due to other etiology.  The Board 
remanded the case for additional development concerning 
mustard gas exposure.  In January 2001, the Board again 
remanded the case for additional development. 


FINDINGS OF FACT

1.  VA's duty to assist in developing the claim and in 
providing adequate notice to the veteran has been satisfied 
in this matter.

2.  The veteran did not have full-body exposure to a vesicant 
agent.

3.  Exposure to fuel fumes during active service did not 
cause COPD.  



CONCLUSION OF LAW

The veteran's COPD was not incurred in or aggravated by 
active service, nor may its incurrence in service on the 
basis of mustard gas exposure be presumed.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303(d), 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A service department document reflects that the veteran was 
inducted in July 1943.  The veteran's service medical records 
(SMRs) reflect that in July 1943 his lungs were normal and a 
chest X-ray was negative.  During that first period of 
enlistment, he was treated at a Greenwood Army Airfield, 
Mississippi, station hospital for a head laceration 
reportedly caused by an accidental blow from a bottle while 
on authorized leave in February 1944.  Stitches were 
required.  In October 1945, he was admitted to Greenwood Army 
Airfield station hospital for 11 days of treatment for early 
secondary syphilis, and acute inguinal venereal 
lymphadenitis, non-tuberculous, secondary to syphilis.  That 
hospital report notes that the veteran was a gasoline truck 
driver.  He was seen at various times for other ailments, 
such as sore throat.  The veteran underwent a discharge 
examination in December 1946.  His lungs were normal and a 
chest X-ray was negative at that time.  

A September 1950 examination report for re-enlistment 
reflects that the veteran was sound and that he denied any 
disease or history of injury.  His lungs showed no 
significant abnormality.  A September 1951 separation 
examination report notes that the lungs and chest were 
normal.  There are no further SMRs of record.

Other service department records reflect that the veteran was 
transferred from England back to the United States and 
separated in 1953 because he had fraudulently enlisted.  He 
admitted that he had misrepresented the facts of his marital 
status at the time of re-enlistment.  He was married to his 
second spouse while not being able to produce a valid divorce 
document from his first marriage.  

In an administrative decision dated November 5, 1953, VA 
determined that the veteran's undesirable discharge was not a 
bar to VA benefits.  

In November 1972, the veteran submitted his first VA claim, a 
claim for service connection for residuals of a head injury.  
He made no mention of any breathing problem.  The RO 
established service connection for residuals of a head 
injury.  

An October 1986 VA outpatient treatment report reflects that 
the veteran reported shortness of breath and episodes of 
sneezing that had been noticed for one week.  An examiner 
noted that the veteran was a nonsmoker and did not have any 
history of fever, pneumonia, or aspiration.  The chest had 
scattered rhonchi.  The impression was bronchitis.  In 
November 1986, the condition had improved some and a 
pulmonary function test was within normal limits.  The 
impression was probable reactive airway disease.  Medication 
was continued.  In February 1987, the veteran denied any 
asbestos exposure.  

In August 1987, the veteran signed a release for information 
in favor of Bellevue Hospital, New York City.  He reported 
treatment from 1957 to 1963 and the RO forwarded that release 
to Bellevue.  In response, Bellevue requested additional 
information, such as the veteran's mailing address, which had 
not been supplied.  There is no record of any further attempt 
to obtain these records. 

In January 1988, the veteran testified concerning another 
issue that he worked as a civilian at Warner Robbins Air 
Force Base and at Charleston Air Force Base for many years 
after active service.  

A letter from VA dated in April 1989 reflects that there were 
no medical records concerning the veteran at Warner Robbins 
Air Force Base, Charleston Air Force Base (AFB), or the Bronx 
VA Medical Center.  

In July 1991, the veteran reported that he had fueled 
aircraft and handled various grades of gasoline and fuel in 
1943 and 1944.  He felt that he had gas in his blood as a 
result of that duty.  He also reported exposure to gases 
without a gas mask at Fort Benning, Georgia, and at Jefferson 
Barracks, Missouri, although he did not supply dates or other 
details of that exposure.  

In July 1991, the RO wrote to the veteran explaining that he 
should identify the specific disability claimed, show its 
presence or link to active service, and show continuity since 
active service.  

In October 1991, the veteran reported that a month prior his 
VA doctors had told him that gas had made him feel sick "all 
these years".  The RO subsequently obtained outpatient 
treatment reports including a June 1991 chest X-ray that 
showed old pleural disease, felt to represent restrictive 
lung disease.  A June 1991 pulmonary function test showed 
mild airway obstruction.  A September 1991 report notes that 
the veteran had had mild obstructive lung disease since the 
early 1960s.  

In January 1992, the veteran reported that he was exposed to 
gas at basic training, which he took at Jefferson Barracks 
and at Fort Benning.  He said that the gas was from "Agent 
Orange" and that they had no gas masks.  He mentioned that 
the only incident of aviation fuel exposure occurred on May 
12, 1944.  

In September 1993, the veteran stated that he would like to 
reopen a claim for gas in the blood.  In November 1993, the 
RO explained that to reopen a claim, the veteran should 
submit new and material evidence.  The RO explained that such 
evidence might include medical statements, treatment reports, 
or observations of the conditions claimed by those who knew 
him.  In response, the veteran replied in November 1993 that 
VA doctors in Charleston had, in September 1991, told him 
that gas had caused his problem but they could not pinpoint 
the time.  The veteran submitted a March 1993 VA outpatient 
treatment report that reflects that he had told the doctor 
that he worked around fuel for 40 years.  

In May 1994, the RO determined that no new and material 
evidence had been submitted to reopen the claim.  

In July 1994, an attorney who represented the veteran at that 
time reported that the veteran served at Fort Benning during 
the summer of "1934" (sic) along with 35 to 49 other 
enlisted men who were all soaked with gas during a test 
without gas masks.  He said that all the men were tested in 
that manner approximately three times.  Then, the men were 
then sent to Army Air Force Hospitals at Fort Benning and at 
Greenville, Mississippi, for medical examination.  The letter 
notes that the veteran had a full medical checkout at Fort 
Dix, New Jersey, prior to separation in 1953.  The letter 
notes that the veteran had complained of dizziness in 1952 
and that is why he was sent to Fort Dix and separated.  The 
letter also notes that the veteran received a VA examination 
in Charleston in 1953 and had gone there about a dozen times 
complaining of dizziness and shortness of breath.  He later 
received medical treatment at Bellevue Hospital in New York 
City and told them of the 1944 gas experiment.

In April 1997, the RO determined that no new and material had 
been submitted to reopen the claim.  The veteran submitted an 
NOD in April 1998.  

In his substantive appeal submitted in June 1998, the veteran 
alleged exposure to Mustard Gas testing in 1944.  The veteran 
requested a hearing before an RO hearing officer.  

In August 1998, the National Personnel Records Center (NPRC) 
reported that no mustard gas records concerning the veteran 
could be found.  

The RO received VA outpatient treatment reports in September 
1998 that reflect treatment at various times during the 
1990s.  A September 1992 report notes restrictive lung 
disease and a March 1994 report notes that the veteran had 
breathed gasoline fumes but made no other mention of any link 
to any disease.  

The veteran testified in September 1998 that he was put 
through one gas chamber test and in a second test breathed 
the gas in an open field.  It was the second test that really 
got to him, he said.  He testified that he did not know what 
kind of gas it was.  He had no mask on.  He recalled that his 
first COPD diagnosis was given in 1963, when he was seen for 
coughing and dizziness.  

The RO issued an SSOC in October 1998.  

In March 2000, the Board found that the claim for service 
connection for COPD due to exposure to mustard gas was 
sufficient to render the claim a new claim as opposed to one 
that needed new and material evidence to reopen.  The Board 
further found the claim to be well grounded and remanded the 
case to the RO for an attempt to verify any exposure to 
mustard gas.  

In April 2000, NPRC reported that there were no further 
records and that the request was treated as "fire related" 
(meaning that any records on file in 1973 would have been in 
the area destroyed by a fire that year).  

In November 2000, the veteran's representative requested 
heightened awareness of the benefit of the doubt doctrine in 
fire-related cases.

In January 2001, the Board again remanded the case.  The 
Board referred the RO to VA Adjudication Procedure Manual, 
M21-1, Part III, para 5.18, which requires that information 
concerning possible mustard gas exposure be requested from 
the U.S. Army Chemical and Biological Defense Agency 
(hereinafter CBDA). 

In February 2001, the RO sent a letter to CBDA requesting 
that it research its records for any exposure of the veteran 
while at Fort Benning, Georgia, or Jefferson Barracks, 
Missouri, or subsequent medical treatment at Army hospitals 
at Fort Benning or Greenville, Mississippi, in the summer of 
1944.

In March 2001, the RO received a letter from CBDA reflecting 
that it had no information relating to the veteran.  CBDA 
also indicated that mustard agent/Lewisite were not tested at 
the locations listed by the veteran's inquiry.

In July 2001, the RO sent a letter to the veteran explaining 
that the CBDA had found no record of any exposure to mustard 
gas and that they reported that mustard gas testing was 
conducted at those locations.  The letter explained that the 
veteran must provide any evidence of exposure.

The veteran responded in July 2001 by noting the previously 
reported three tests by being soaked with gas and then sent 
to Army hospitals for examination.  He again reported that he 
was sent to Fort Dix, New Jersey in 1953 because he had 
complained of dizziness, and was examined and sent on to the 
Charleston AFB and discharged from active service.  

In October 2001, the veteran's representative stated that the 
veteran worked as an aircraft refueler from 1943 to 1953 and 
was exposed to toxic fumes daily during this time.  

II.  Legal Analysis

The Board will first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which contains extensive provisions regarding VA's 
obligations to notify claimants of any information and/or 
evidence which might be needed in their claims, and to assist 
claimants in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Although the veteran is ultimately seeking entitlement to 
service connection for COPD, the preliminary matter of 
whether he was exposed to vesicant agents is also before the 
Board on appeal.  The RO has issued an SOC and has written to 
the veteran concerning the VCAA.  In these issuances, the RO 
has set forth the law and facts in a fashion that clearly and 
adequately explained the basis of its decision.  The RO has 
attempted to locate any record from each facility identified 
by the veteran.  Concerning the RO's attempt to obtain 
records from Bellevue Hospital in 1989, the record does not 
reflect that responded to a request for the veteran's 
address.  However, other documents, such as an October 1989 
substantive appeal reflect that the veteran had visited 
Bellevue after complaining of dizziness while working at the 
Post Office.  Thus, because he himself indicated that he did 
not visit Bellevue prior to 1957, and sought treatment for a 
matter unrelated to his lung disability, these records do not 
appear to be pertinent to the current issue.  It appears 
clear, therefore, that there are no outstanding records or 
other evidence that could substantiate the claim.  It also 
appears that all development required by VA's Adjudication 
Procedure Manual M-21-1 has been carried out.  

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (extensive record and detailed decision show futility 
of any further evidentiary development).  As will be 
discussed in greater detail below, there is no legal basis 
for granting the veteran's claim for VA benefits because 
there is no record of exposure to mustard gas, and the 
medical evidence reflects that COPD began many years after 
active service.  Thus, additional efforts to assist the 
veteran would not result in a grant of benefits.  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer appellate review.  Referral for a 
medical opinion does not appear to be necessary in this case 
because the medical evidence of record reflects that the 
veteran first developed respiratory symptoms in 1986, some 43 
years after active service and his physicians felt that an 
underlying disease process might have begun as early as 1963, 
which is still 10 years after separation from active service.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  

The veteran's representative has argued that VA is obligated 
to mention the value of lay evidence.  VA did do that in a 
letter to the veteran sent in November 1993 when it mentioned 
that statements of observed conditions by those who knew the 
veteran might help to reopen the claim.  Thus, VA has 
satisfied that duty.  The duty to assist is not "always a 
one-way street'; the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).

Service connection means that the evidence establishes that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000)..

Special provisions are in effect for service connection 
claims based on exposure to mustard gas or Lewisite.  Full 
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal, laryngeal, lung, 
squamous cell carcinoma of the skin; chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease, is sufficient to establish 
service connection for that condition.  Service connection 
will not be established under this section if the claimed 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a non-service-
related intervening condition.  38 C.F.R. § 3.316 (2001); see 
also Pearlman v. West, 11 Vet. App. 443 (1998).  

In the late 1980s or early 1990s, the veteran developed COPD, 
which is a condition specified under 38 C.F.R. § 3.316.  
However, in order to prevail under § 3.316, the veteran must 
have had full-body exposure to a vesicant agent.  Thus, the 
question of his exposure must be given careful consideration.  
A preponderance of the evidence of record shows, and the 
Board so finds, that the veteran did not experience full-body 
exposure to the specified chemicals.  First, the CBDA 
determined that there was no record of any exposure and, 
almost as important, determined that such chemicals were not 
used at any location claimed by the veteran.  Also, NPRC 
could not find any record of exposure.  Second, there is no 
clinical record of any of the medical examinations for the 
gas testing that the veteran claimed.  Third, there are 
records of treatment for other conditions at the locations 
that the veteran claimed examined him for chemicals three 
times.  He was treated for a head laceration in 1943 at 
Greenville, Mississippi.  In 1945, he was treated there for 
syphilis.  He was also seen for other minor complaints such 
as sore throat.  This shows that the veteran was treated 
during that time, but not for gas testing.  Lastly, the 
veteran has, over the years, been quite unsure of whether any 
gas exposure was, in fact, mustard gas.  In 1992, he felt 
that the gas was from Agent Orange.  In September 1998, the 
veteran specifically testified that he did not know what kind 
of gas that he was exposed to.

Concerning the possibility that exposure to fuel fumes or any 
other event during active service caused the veteran's 
respiratory disabilities, the medical evidence suggests that 
any respiratory disability might have developed as early as 
1963, which is still 10 years following any active service.  
One examiner asked the veteran if he had been exposed to 
asbestos; however, he replied in the negative.  The veteran 
stated that his doctors felt that gas had caused his lung 
condition; however, those treatment reports are of record and 
although a VA examiner did note that the veteran had worked 
around gas for 40 years, the examiner did not offer any such 
etiology for the veteran's lung disorder.  

Neither does the credible lay evidence of record suggest a 
link between active service and a lung disability.  The 
veteran has stated that he developed shortness of breath in 
1952 and for that reason was transferred back to the United 
States for a medical check-up at Fort Dix and then to 
Charleston AFB.  In contrast, the record clearly reflects 
that the Air Force had found evidence that he had 
fraudulently enlisted and had made those transfers in 
preparation for discharging the veteran.  The record 
otherwise shows that the veteran made no mention of any 
shortness of breath in 1972, when he applied for service 
connection for residuals of a head injury.  Treatment reports 
reflect that the veteran made his first complaint of 
respiratory difficulty in 1986, which is 33 years after his 
most recent active service.  Thus, the Board finds that the 
veteran's respiratory disorder arose many years after active 
service, and is not related to active service.  

If the record establishes that the veteran is a "combat 
veteran" his unsupported assertions of exposure, if 
consistent with his duties, may establish actual exposure.  
See 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2001).  In this 
case, there is no indication that the veteran is a combat 
veteran, therefore, such consideration is not appropriate.  

The Board must therefore find that the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  









ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to aviation fuel 
fumes and/or mustard gas is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

